                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No.: 17-944(DSD/DTS)


Tanya L. Campbell,

               Plaintiff,
               Counter-Defendant,

v.                                                  ORDER

St. Jude Medical, S.C., Inc.

               Defendant,
               Counter-Plaintiff.


     Barry S. Fagan, Esq. and Fagan McManus, P.C., 25892 Woodward
     Avenue, Royal Oak, MI 48067 and Susan E. Ellingstad, Esq. and
     Lockridge Grindal Nauen, PLLP, 100 Washington Avenue South,
     Suite 2200, Minneapolis, MN 55401, counsel for plaintiff and
     counter-defendant.

     Joseph W. Hammell, Esq., Courtney L. Burks, Esq. and Jones
     Day, 90 South 7th Street, Suite 4950, Minneapolis, MN 55402,
     counsel for defendant and counter-plaintiff


     This matter is before the court upon the motion for summary

judgment by defendant St. Jude Medical S.C., Inc. (SJM) and the

motion for judgment on the pleadings by plaintiff Tanya Campbell.

After a review of the file, record, and proceedings herein, and for

the following reasons, the court grants SJM’s motion in part and

grants Campbell’s motion.



                              BACKGROUND

     This employment discrimination dispute arises out of SJM’s

decision to terminate Campbell’s employment.        SJM is a large

medical device manufacturer.      On February 21, 2014, SJM hired
Campbell as a clinical specialist (CS) in its neuromodulation unit

based in southeast Detroit.              Hutson Decl. ¶ 4.         SJM assigned

Campbell to work with Dawn Hutson, a territory manager (TM), and

Barbara Hayes and Mary Ruehl, both clinical specialists.1                 Hutson

was primarily responsible for selling SJM products, and Campbell,

Hayes,      and    Ruehl   assisted   Hutson   by    scheduling    appointments,

assisting         physicians    during   procedures,      programming    medical

devices, instructing patients regarding treatments, and organizing

educational programs for physicians.            Hutson Decl. ¶ 2.

        Campbell and her fellow Detroit team members reported directly

to the regional sales director (RSD) - initially Jim Bordogna and

later John Collier.            Id.; Collier Decl. ¶¶ 4-5.         Thus, although

Campbell’s job was to support Hutson, Hutson did not formally

evaluate her performance or determine her compensation.                  Collier

Decl. ¶ 7.

        By all accounts, Campbell performed very well into the fall of

2014.       She was the MVP of her six-week training class and helped

her team achieve sales well above their established goals.                 Pl.’s

Exs. 9, 65; Hutson Dep. at 32:11-34:3.              She also had a good working

relationship with Hutson.           Hutson Dep. at 38:3-18.

        According to Campbell, things began to change in September

2014, after she told Collier she was pregnant and required certain


        1
        The CS position has three levels: I, II, and III. SJM
hired Campbell as a CS II and Hayes and Ruehl each held the
position of CS III. Hutson Decl. ¶ 4.

                                         2
medical accommodations. Specifically, Campbell’s doctor restricted

her from repetitive x-ray exposure, which required her to leave the

operating room while x-rays were in progress, and later restricted

her travel.   Pl.’s Ex. 17 at 2; Collier Decl. Ex. H.   There is no

dispute that SJM honored each of Campbell’s restrictions. Campbell

asserts, however, that SJM discriminated and retaliated against her

in other ways as follows.

I.   TM Position

     Campbell alleges that SJM declined to consider her for an open

TM position due to her pregnancy.    Campbell had been scheduled to

meet with Collier and his supervisor, Daniel Balkom, to discuss her

possible move to a TM position on September 10, 2014.   Hutson Dep.

at 63:15-64:9.     Hutson worked with Campbell to prepare for the

interview and felt, at the time, that Campbell would be a good

candidate for the position.   Id. at 63:15-64:9; 69:1-70:8.   After

informing Collier of her pregnancy on September 5, however, the

interview never happened.   According to Campbell, Collier told her

that he was taking some time to assess the Detroit market before

making changes to the team.    Campbell Dep. at 66:1-3.   Campbell

remained interested in becoming a TM, but did not actively pursue

the position given Collier’s comments.    Id. at 66:11-67:6; Pl.’s

Ex. 18.   In early December 2014, Collier hired Anthony Ball as the

new TM for the Detroit team without interviewing Campbell.    Pl.’s

Ex. 19. Collier testified that Campbell called him before he hired


                                 3
Ball and withdrew from consideration.          Collier Dep. at 71:23-72:1.

II.     Sexual Harassment Incident

        Campbell next alleges that SJM failed to adequately respond to

an incident in which she was sexually harassed by a client.               In

December 2014, a doctor at St. Joseph Mercy Hospital, Dr. Radden,

touched Campbell’s stomach and pubic area and made inappropriate

comments to her.2        Dahl Decl. Ex. A at 1.        Campbell told Hutson

about the incident and also provided a detailed narrative to SJM’s

human       resources   department   the   following   day.   Id.   at   1-2.

According to Campbell, Hutson told her that Dr. Radden is “perverse

in that way” and encouraged her to report the incident to HR.

Campbell Dep. at 101:2-16; Hutson Dep. at 111:11-21.           Campbell did

so and HR ultimately told her that she needed to report the

incident to the hospital because SJM did not have authority over

the doctor.3       Dahl Decl. ¶¶ 3-4.      HR also told Campbell that she

would not be required to work with Dr. Radden going forward.              Id.

¶ 4.        Campbell ultimately reported the incident to the hospital,

which handled the matter to her satisfaction.             Campbell Dep. at



        2
         Dr. Radden was a valuable SJM client who generated
approximately $1 million per year in revenue. Ball Dep. at 57:25-
58:11.
        3
          In fact, SJM’s harassment policy expressly covers
prohibited conduct by a non-employee such as a client, as was the
case here. Pl.’s Ex. 32 at 1, 2. The policy states that SJM will
“investigate and take timely and appropriate responsive action ...
reasonably calculated to end the objectionable conduct or
harassment.” Id. at 1-2.

                                       4
121:4-24.    Although Hutson and Ball mistakenly scheduled Campbell

to work with Dr. Radden after the incident on several occasions,

they corrected the error each time.       Hutson Decl. ¶¶ 9-10; Collier

Decl. ¶ 14; Campbell Dep. at 127:10-23.

III. Hutson Reports Performance Issues

       Despite their previously good relationship, Campbell alleges

that Hutson began documenting perceived issues with Campbell’s

performance and reporting them to Collier in order to create a

paper trail for her termination.           For example, Hutson blamed

Campbell for a poorly attended client dinner on September 10, 2014,

that was apparently due to flooding in the area rather than poor

performance by Campbell.    Hutson Decl. ¶ 8; Hayes Decl. ¶¶ 9-13.

Hutson also forwarded complaints from at least one doctor about

Campbell’s medical restrictions to Collier, despite SJM’s purported

willingness to accommodate Campbell during her pregnancy.           Hutson

Dep.   at   96:6-97:4.   Further,       Hutson   complained   on   numerous

occasions to Collier that Campbell was unresponsive, difficult to

work with, unwilling to work outside of normal business hours, and

sometimes unprepared.    See Hutson Decl. ¶¶ 11-14; id. Exs. D, F;

Collier Decl. ¶¶ 15-16, 21.    Although Campbell acknowledges that

she and Hutson had a strained relationship, she disputes Hutson’s

characterization of her performance.        See Collier Decl. Ex. B.

IV.    CS III Position

       Campbell alleges that, in January 2015, SJM denied her an


                                    5
expected promotion from CS II to CS III.       Pl.’s Ex. 34; Collier

Decl. ¶ 21.    Campbell had been told by Collier’s predecessor that

she would be eligible for a promotion to CS III within six to

twelve months of her hire date.       Collier Decl. Ex. C at 2.

Collier declined to promote Campbell, however, explaining that she

was ineligible for the promotion because she had only been a CS II

for less than a year.    Collier Decl. ¶ 21.   Collier told Campbell

that SJM policy requires an employee to be a CS II for at least two

years before he or she is eligible to move up to the CS III

position.   Id. ¶¶ 19, 21; Collier Decl. Ex. D.   The policy actually

states that the decision to elevate an employee from CS II to CS

III is “performance based” and that the time in service is “not a

requirement.”    Collier Decl. Ex. D.

V.     Performance Discussions

       On January 22, 2015, Collier met with Campbell to discuss the

CS III position and her performance.       After establishing that

Campbell would not receive a promotion, Collier raised concerns

about tension between Campbell and her co-workers.     Pl.’s Ex. 1 at

1.    Campbell then sent a lengthy email to HR - Colleen Pelton and

Lauren Hansen - describing her meeting with Collier, explaining her

strained relationship with Hutson, and defending her performance.

Id.    She further explained that she interpreted the meeting to be

a warning that her job was in jeopardy.    Id. at 2.   She told them

that she believed she was being retaliated against due to “jealousy


                                  6
and/or inconvenience due to her pregnancy.”              Id. at 3.   Campbell

requested that HR assist her in addressing the situation.                     Id.

Pelton testified that the email raised a concern about possible

pregnancy     discrimination     that      would   normally      warrant       an

investigation, but she does not recall what, if anything, SJM did

to address the situation.         Pelton Dep. at 64:14-66:8.             It is

unclear if HR reported Campbell’s email to Collier.

        On February 10, 2015, Collier sent Campbell an email with the

subject line “Field Visit Follow Up,” in which he noted his

concerns about the “personal dynamics” of the Detroit team and

disclosed that he had spoken to everyone on the team about the

issue.    Collier Decl. Ex. E at 1.       Collier praised Campbell for her

“openness and professionalism” during their January meeting and for

promptly addressing the performance issues they discussed. Id. He

specifically noted that the team was “off to a great start with

addressing [the] issues.”         Id.      Collier also raised specific

concerns    about   Campbell’s   performance:      (1)    she   needed   to    be

available for meetings outside of normal working hours, (2) she

needed to be more responsive to her teammates, and (3) she needed

to work with her team regarding certain issues rather than asking

him for assistance.        Id.    He then thanked Campbell for her

professionalism and her “positive approach” to his concerns.                  Id.

at 2.




                                      7
       According to Collier, the email constituted a memorandum of

expectation (MOE).           See id.; Collier Decl. ¶ 22.              An MOE is a

document that sets forth steps an employee needs to take to improve

performance and avoid adverse employment action.                 Oefinger Dep. at

25:13-28:2. Campbell denies ever being told that email was an MOE.

Campbell       Dep.    at   192:20-22.      According      to   HR,   it   would    be

concerning for Collier to issue an MOE so soon after Campbell’s

report of possible pregnancy discrimination.                 Pelton Dep. at 73:1-

11.

       On February 13, 2015, Campbell responded to Collier via email.

Campbell reiterated her commitment to working more effectively with

her    team,    but    challenged   Collier’s       representations        about    her

allegedly poor performance.              Pl.’s Ex. 43 at 1.           She expressed

frustration that Collier had not raised those issue during their

January meeting and that he failed to get her version of events

before determining she was at fault.                Id.    She then responded to

each    area     of    concerns   raised       in   Collier’s    email     from     her

perspective.       Id. at 1-2.    She concluded the email by again stating

her commitment to her work and her team.                  Id. at 2.

       In   late      February,   despite      apparent    improvements     in     team

dynamics, Hutson continued to complain about Campbell to Collier.

In a February 25, 2015, email she noted that one of Campbell’s

clients complained that she was too talkative while in the office

and that Campbell still did not want to participate in after-hours


                                           8
dinners and events.        Pl.’s Ex. 48.       Hutson requested that Collier

not share the information with Campbell and explained that she

doubted Campbell’s longevity at SJM: “I have a feeling she won’t

come back after the baby so it’s not worth getting things all riled

up.”     Id.

V.      Performance Review

        Collier completed Campbell’s 2014 year-end performance review

in early 2015.       Collier rated Campbell’s performance as meeting

expectations in most areas and exceeding expectations in a few

areas.     See Collier Decl. Ex G.             With respect to teamwork and

collaboration, however, he rated Campbell’s performance below

expectations.      Id. at 7.      Collier commented that Campbell “is a

talent[ed] individual who can make an impact on our team” but noted

the “team dynamics” problem within the Detroit team.                Id. at 8.   He

noted his “confidence” that Campbell would work improve in that

area.    Id. at 8.      Campbell, in contrast, evaluated her performance

as largely exceeding expectations, even with respect to team work.

Id. at 1-7.

        On March 5, 2018, Campbell participated in a conference call

with    Collier   and    Robyn   Dahl   from    HR   to   discuss    her   review.

Campbell recorded the call without Collier’s or Dahl’s consent.

She did so because she feared for her job and wanted to protect

herself.       Campbell Dep. at 32:11-18; 33:18-34:2.               Campbell told

Collier and Dahl that she was concerned about the discrepancy


                                        9
between her self-evaluation and Collier’s evaluation, particularly

given her team’s strong sales in 2014.   Pl.’s Ex. 44 at 2:14-5:5;

see also Hayes Decl. Ex. A.   Collier explained that he is required

to rank all of his employees, which prevents him from providing

superlative reviews to each employee, even if earned. Pl.’s Ex. 44

at 3:22-4:9.    Campbell also again expressed her frustration that

she was being held responsible for unflattering reports by Hutson

without being asked for her side of the story.    Id. at 8:17-10:2.

She suggested that her pregnancy was the reason for her poor

treatment and reported that Hutson had warned her on more than one

occasion that having a child while working at SJM could be career

ending.     Id. at 10:3-6; id. at 21:17-23; id. at 23:3-22.     Dahl

assured Campbell that SJM has never terminated someone for having

a child.    Id. at 24:8-11.

VI.   First EEOC Complaint

      On March 19, 2015, Campbell filed a charge of discrimination

with the Equal Employment Opportunity Commission (EEOC) alleging

sex and pregnancy discrimination and retaliation for complaining

about Dr. Radden’s harassment.    Pl.’s Ex. 45.   SJM’s response to

the charge included a document purporting to be the MOE Collier

sent to Campbell. Pl.’s Ex. 46-47. However, the document provided

to the EEOC was different than the original email in several

respects.    Compare Pl.’s Ex. 46 with Collier Decl. Ex. E.   First,

it excludes the “Field Visit Follow Up” header and the email’s


                                 10
initial paragraph noting improvements in the areas of concern. See

id.    Second, it deleted reference to being “off to a great start”

in    addressing   issues.      Third,    it   added   the   words   “without

resistance or challenge” to the following sentence: “These are the

requirements of the job and need to be executed without resistance

or challenge.” See id.        According to Collier, the MOE submitted to

the EEOC was an earlier draft of the email he sent to Campbell that

must have been provided to the EEOC in error.                Collier Dep. at

247:19-249:2.

VII. Post-Maternity Leave

       Campbell went on maternity leave from April 22, 2015, to July

15, 2015. On her return to SJM, Collier reminded Campbell that the

MOE was still in place.        Collier Decl. Ex. J.     Thereafter, Hutson

and Collier documented numerous alleged performance issues similar

to those raised before Campbell’s maternity leave.               See Collier

Decl. ¶¶ 31-34; Hutson Decl. ¶¶ 15-22; Pl.’s Ex. 49.              As before,

Campbell denies having performance problems.            See, e.g., Collier

Decl. Ex. K; Campbell Decl. ¶¶ 2-4.

       On August 14, 2015, Campbell had a medical emergency that

required her to go to the emergency room and thereafter miss

several days of work.        Campbell Dep. at 225:16-18; see also Pl.’s

Ex. 51.    That morning, Campbell was scheduled to work on a case

with a client, Dr. Shuayto.       She contacted Hutson and Anthony Ball

at 6:17 a.m. to let them know she would not be able to work that


                                     11
day due to an “emergency.”         Pl.’s Ex. 50.         She did not immediately

explain that the emergency was medical in nature.                   See id.      Ball

covered Dr. Shuayto’s cases that morning, but they were delayed due

to Campbell’s last-minute absence.              Shuayto Dep. at 19:3-9.          Ball

told Dr. Shuayto that Campbell could not be there and that he had

been   trying    unsuccessfully      to     reach     her.    Id.   at   19:12-21.

Although Campbell sent a text to Ball later that morning letting

him know that she was under a doctor’s care, Ball did not share

that information with Dr. Shuayto.                    Id. at 19:17-20:11.         Dr.

Shuayto was so upset that Campbell had failed to show up without

explanation that he sent a letter to Hutson saying that he no

longer wanted to work with Campbell because her “recent actions

have resulted in less than desirable results.” Hutson Decl. Ex. H.

SJM    never   informed     Dr.   Shuayto      that    Campbell   had    a    medical

emergency that prevented her from working with him that day.

Shuayto Dep. at 20:6-11.          Dr. Shuayto testified that had he known

about Campbell’s hospitalization, he would not have requested that

she no longer work with him.         Id. at 20:12-21:14.

       On August 19, 2015, Hutson reported to Collier that Dr.

Shuayto would no longer work with Campbell because, in her words,

she was not “reliable” and was “detrimental to their business and

ours.”    Pl.’s Ex. 55 at 2.       Hutson also complained to Collier that

she    could   not   send   Campbell      to   the     majority   of    the    team’s

appointments due to her conflicts with Drs. Radden and Shuayto.


                                          12
Pl.’s Ex. 54.         In doing so, Hutson blatantly ignored the reasons

for those conflicts.

VII. Performance Improvement Plan and Termination

        Collier    placed     Campbell       on      a     thirty-day      performance

improvement       plan    (PIP)   a   few    days        after   Campbell’s    medical

emergency.      Collier Decl. Ex. M.             Campbell acknowledged receiving

the PIP, but disagreed that her performance was sub-par. Id. at 3.

Even though she felt that the PIP was SJM’s final step in the plan

to terminate her, Campbell tried to meaningfully participate in the

process.      Campbell Dep. at 222:4-224:24.               According to Hutson and

Collier, however, she was unable to meet the demands of the PIP.

See Collier Decl. Ex. L.

        On   August    26,   2015,    Campbell          filed    a   second charge of

discrimination with the EEOC alleging retaliation for filing the

original EEOC complaint. Pl.’s Ex. 61. On September 29, 2015, SJM

terminated     Campbell’s     employment          for     failing    to   successfully

complete the PIP.         Collier Decl. ¶ 39.            Campbell thereafter filed

a third charge of discrimination with the EEOC alleging sexual

discrimination         and   retaliation          for     complaining      about   the

discrimination.          On May 11, 2016, the EEOC issued right to sue

letters for all three charges of discrimination.

VIII.    This Lawsuit

        On July 21, 2016, Campbell commenced this action in the

Eastern District of Michigan alleging pregnancy discrimination,


                                            13
hostile work environment, and retaliation in violation of Title VII

of the Civil Rights Act and Michigan’s corresponding Elliott-Larsen

Civil Rights Act (ELCRA).            The court granted SJM’s motion to

transfer the case here due to the forum selection clause in

Campbell’s employment agreement.           See ECF No. 12.      SJM thereafter

asserted    a   counterclaim    against     Campbell     alleging   that   her

recording of the March 5, 2015, telephone call with Collier and

Dahl violated the Illinois eavesdropping statute.               SJM now moves

for   summary     judgment     and   Campbell    moves     to    dismiss   the

counterclaim.



                                 DISCUSSION

I.    Motion for Summary Judgment

      “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).    A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.              See

id. at 252.

      On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.


                                      14
Id. at 255.      The nonmoving party, however, may not rest upon mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.             Celotex, 477

U.S. at 324.     A party asserting that a genuine dispute exists - or

cannot exist - about a material fact must cite “particular parts of

materials in the record.”        Fed. R. Civ. P. 56(c)(1)(A).             If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.       Celotex, 477 U.S. at 322-23.

     A.     Pregnancy Discrimination Act Claim

     The    Pregnancy    Discrimination   Act,    42   U.S.C.    §   2000e(k),

establishes that discrimination based on “pregnancy, childbirth, or

related medical conditions” constitutes sex discrimination for the

purposes of Title VII. The ELCRA likewise prohibits discrimination

based on pregnancy.4       Mich. Comp. Laws § 37.2202(1)(a)-(d).              A

plaintiff    claiming    discrimination   must    either   present       direct

evidence    of    the   discrimination    or     satisfy   the       three-part

burden-shifting test presented in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973).       Fjelsta v. Zogg Dermatology, PLC, 488 F.3d

804, 809 (8th Cir. 2007).




     4
        The court analyzes discrimination and retaliation claims
under Title VII and the ELCRA identically. Sutherland v. Mich.
Dep’t of Treasury, 344 F.3d 603, 614 n.4 (6th Cir. 2003).

                                    15
      Direct evidence “must be strong enough to show a specific link

between the [alleged] discriminatory animus and the challenged

decision, sufficient to support a finding by a reasonable fact-

finder   that    an    illegitimate    criterion         actually    motivated      the

employment decision.”             Schierhoff v. GlaxoSmithKline Consumer

Healthcare, L.P., 444 F.3d 961, 965 (8th Cir. 2006)(alteration in

original)     (citation      omitted).          Direct    evidence        can   include

“evidence of conduct or statements by persons involved in the

decision-making process that may be viewed as directly reflecting

the   alleged    discriminatory       attitude       sufficient      to    permit   the

factfinder to infer that attitude was more likely than not a

motivating factor in the employer’s decision.”                    Yates v. Douglas,

255   F.3d   546,     548    (8th   Cir.    2001).        However,    “[n]ot      every

prejudiced remark made at work supports an inference of illegal

employment      discrimination.”           Rivers–Frison      v.    Se.     Mo.   Cmty.

Treatment    Ctr.,     133   F.3d   616,    619    (8th    Cir.     1998).        Courts

distinguish between “stray remarks in the workplace, ... statements

by decisionmakers unrelated to the decisional process, ... [and]

direct evidence of discrimination.”               Id.

      Campbell argues that Hutson made two comments that constitute

direct evidence of pregnancy discrimination.                  First, Hutson told

Campbell     that     she   was   concerned     that     getting    pregnant      could

negatively affect her career because she had heard that SJM fired

a woman after she returned from maternity leave.                     Second, Hutson


                                           16
told Collier that she did not believe Campbell would return to work

after maternity leave.       SJM denies that the comments are direct

evidence of discrimination because Hutson was not involved in the

decision to terminate Campbell and because there is no link between

the statements and Campbell’s termination.          Although a close call

given Hutson’s many complaints to Collier about Campbell, the court

agrees with SJM that the comments, standing alone, are insufficient

to definitively establish that “an illegitimate criterion actually

motivated the employment decision.”          Schierhoff, 444 F.3d at 965.

They are relevant, however, to Campbell’s claim as analyzed under

McDonnell Douglas.

      Under McDonnell Douglas, Campbell must first establish a prima

facie case of discrimination by showing that she:             1) is a member

of a protected group, 2) was qualified for her position, 3)

suffered an adverse employment action, and 4) was discharged under

circumstances   giving     rise   to   an   inference   of   discrimination.

Wierman v. Casey’s Gen. Stores, 638 F.3d 984, 993 (8th Cir. 2011).

If Campbell meets her burden, the burden of production shifts to

SJM “to articulate a non-discriminatory, legitimate justification

for its conduct, which rebuts the employee’s prima facie case.”

Id.   If SJM then meets its burden, Campbell “must then produce

evidence sufficient to create a genuine issue of material fact

showing that [SJM’s] explanation is merely a pretext for unlawful

discrimination.”     Id.   “[T]he issue is whether the plaintiff has


                                       17
sufficient evidence that unlawful discrimination was a motivating

factor in the defendant’s adverse employment action.”              Id.

           1.     Prima Facie Case

     There is no question that SJM’s decision not to promote

Campbell and later to terminate her constituted adverse employment

actions.   The parties dispute whether Campbell has established the

remaining three elements of her prima facie case. A reasonable jury

could conclude that Campbell has met her burden.

     As a threshold matter, there are sufficient facts to establish

that Campbell was a member of a protected group at the time of her

termination.      The court recognizes that pregnancy “differs from

most other protected attributes in that it is not immutable”

because “at some point the female employee is no longer ‘affected

by pregnancy, childbirth, or related medical conditions.”                Sura v.

Stearns Bank, N.A., No. 01-1344, 2002 WL 31898167, at *5 (D. Minn.

Dec. 18, 2002) (citation and quotation marks omitted).             “[A] woman

who is not pregnant at or very near the time when an adverse

employment action is taken against her must demonstrate that the

effects of her pregnancy continued to exist at the time she was

[subject to the action], either in actual fact or in the thoughts

and actions of those responsible.” Id. (quoting Solomen v. Redwood

Advisory   Co.,    183   F.   Supp.   2d   748,   753   (E.   D.   Pa.   2002))

(alteration in original).




                                      18
     Here, there is sufficient evidence of a causal nexus tying

Campbell’s pregnancy to her eventual termination.             SJM terminated

Campbell less than three months after she returned from maternity

leave,   which     is   sufficiently    close   in   time   to   establish   a

connection between her pregnancy and her termination.              See Helmes

v. S. Colonie Cent. Sch. Dist., 564 F. Supp. 2d 137, 147 (N.D.N.Y.

2008) (concluding that denial of tenure nine weeks after returning

from maternity leave was sufficiently close in time to establish

protected class status under the circumstances).                 Further, the

alleged discrimination began with her pregnancy announcement,

continued throughout her pregnancy, and ended with her termination

soon after she returned from maternity leave.               As a result, the

record supports a finding that there was a connection between

Campbell’s pregnancy and SJM’s adverse employment decisions, and

thus that she was a member of a protected group.

     There is also no genuine dispute that Campbell was qualified

for her position and at least nominally qualified for the TM and CS

III positions.      See McGinnis v. Union Pacific R.R., 496 F.3d 868,

874 n.2 (8th Cir. 2007) (citation and quotation marks omitted)

(“Under the qualification prong, a plaintiff must show only that he

possesses    the   basic   skills   necessary    for   performance    of   the

job....”).

     Third, the record supports a finding that Campbell was denied

promotions and eventually terminated under circumstances giving


                                       19
rise to an inference of discrimination.          As set forth in detail

above,   Campbell   has   credibly   supported    her   theory      that   her

pregnancy   triggered     a   narrative   designed      to   lead    to    her

termination.   Before Campbell announced her pregnancy, she was

highly regarded and lauded for her role in achieving excellent

sales for the Detroit team.      That allegedly changed when she told

Hutson and Collier she was pregnant.         Thereafter and until SJM

terminated Campbell, Hutson routinely complained about Campbell’s

performance despite her continued sales success and even commented

that she did not believe Campbell would return to work after having

her baby.   Collier appears to have accepted Hutson’s version of

events without talking to Campbell.       When Campbell tried to defend

herself, Collier simply instructed her to improve her performance.5

     Collier also declined to consider Campbell for a TM and CS III

position during her pregnancy despite earlier indications that

Campbell was well suited for either position.            SJM has provided

neutral explanations for Collier’s decisions to do so, but given

the competing evidence, the court must resolve the matter in

Campbell’s favor.   As a result, Campbell has set forth ample facts

from which a jury could conclude that SJM denied her promotions and

eventually terminated her due to her pregnancy.



     5
       Although there were legitimate issues within the Detroit
team with respect to communication and teamwork, the record
supports a finding that Collier placed undue blame on Campbell.


                                     20
            2.    Non-Discriminatory Reason for Termination

     An     employer’s     burden    of     showing      a      legitimate,

nondiscriminatory reason for termination is not onerous.           Bone v.

G4S Youth Servs., LLC, 686 F.3d 948, 954 (8th Cir. 2012).           SJM has

provided sufficient evidence to meet this low burden.            Thus, the

burden shifts back to Campbell to demonstrate that SJM’s proffered

explanation is pretextual, and that discrimination is the true

reason for the adverse action.

            3.    Evidence of Pretext

     “There are at least two ways [Campbell] may demonstrate a

material question of fact regarding pretext.” Torgerson v. City of

Rochester, 643 F.3d 1031, 1047 (8th Cir. 2011). “She may show that

[SJM’s] explanation is unworthy of credence because it has no basis

in fact, or she may show pretext by persuading the court that

discriminatory animus more likely motivated [SJM].”          Guimaraes v.

SuperValue, Inc., 674 F.3d 962, 975 (8th Cir. 2012) (citation

omitted).     “Either route amounts to showing that a prohibited

reason, rather than [SJM’s] stated reason, actually motivated” her

termination.     Id. (citation and quotation marks omitted).

     Campbell has set forth ample facts credibly challenging SJM’s

stated    non-discriminatory   reasons    for   its   adverse    employment

actions.    There are, at a minimum, genuine questions as to the

accuracy and extent of the performance issues identified by SJM,

which served as the basis for its decisions to deny Campbell


                                    21
promotions and to terminate her.              The court will not repeat each

material fact in dispute, but notes that there are many.                   A jury,

and not the court, must consider those facts and decide whether

SJM’s    stated    reasons    for   it   adverse     employment    actions      were

pretextual.       As a result, the record precludes summary judgment on

Campbell’s pregnancy discrimination claim.

        B.     Hostile Work Environment

        Campbell claims that she was subject to a hostile work

environment due to Dr. Radden’s sexual harassment. SJM argues that

Campbell has not met the high bar for establishing such a claim.

The court agrees.

        In order to establish a hostile work environment claim, a

plaintiff must show: (1) that she belongs to a protected group; (2)

she was subject to unwelcome harassment; (3) a casual nexus exists

between the harassment and the plaintiff’s protected group status;

and (4) the harassment affected a term, condition or privilege of

her employment.         Gordon v. Shafer Contracting Co., Inc., 469 F.3d

1191, 1195–96 (8th Cir. 2006).             When a hostile work environment

claim is based on the acts of a non-supervisor, a plaintiff “must

show    that    [her]    employer   knew      or   should   have   known   of   the

harassment and failed to take proper action.”                Id. at 1195.

        SJM argues that Campbell has failed to allege facts showing

that the harassment affected a term, condition, or privilege of her

employment.       In deciding that issue, the court looks at all the


                                         22
circumstances, including “the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or

humiliating,    or   a   mere   offensive     utterance;   and    whether   it

unreasonably interferes with an employee’s work performance.”

Woodland v. Joseph T. Ryerson & Son, Inc., 302 F.3d 839, 843 (8th

Cir. 2002).    A plaintiff “must demonstrate that the harassment was

sufficiently severe or pervasive to create a work environment that

[is] both objectively and subjectively hostile.” Reedy v. Quebecor

Printing Eagle, Inc., 333 F.3d 906, 908 (8th Cir. 2003) (citations

omitted).     A hostile work environment does not exist when the

“offensive    conduct    consists    of    offhand   comments    and   isolated

incidents.”    Bainbridge v. Loffredo Gardens, Inc., 378 F.3d 756,

759 (8th Cir. 2004) (citation and quotation marks omitted).

     Here,    notwithstanding       Dr.   Radden’s   plainly    inappropriate

conduct, the court cannot conclude that Campbell was subject to a

hostile work environment.           The incident was isolated and SJM

ensured that Campbell did not have to work with Dr. Radden again.

Although SJM did not handle the incident as Campbell preferred, SJM

acted reasonably in simply removing Campbell from Dr. Radden’s

service.    Indeed, SJM’s options were limited given that Dr. Radden

was not its employee.      As a result, the court will grant summary

judgment on this claim.




                                      23
     C.    Retaliation Claim

     As   noted    above,   in   the   absence    of   direct    evidence   of

retaliation, the court examines Campbell’s claim under the three-

part McDonnell Douglas burden-shifting analysis.           Bainbridge, 378

F.3d at 760.      To establish a prima facie case of retaliation, “a

plaintiff must show (1) that he or she engaged in statutorily

protected activity; (2) an adverse employment action; and (3) a

causal connection ... between the two events.”           Green v. Franklin

Nat’l Bank of Minneapolis, 459 F.3d 903, 914 (8th Cir. 2006)

(citation and quotation marks omitted).             To establish a causal

connection, plaintiffs must present evidence that gives rise to an

inference of retaliatory motive. Kipp v. Mo. Hwy. & Trans. Comm’n,

280 F.3d 893, 897 (8th Cir. 2002).

     Campbell engaged in protected activity when she filed the EEOC

complaints, reported Dr. Radden’s sexual harassment, and complained

to HR about possible pregnancy discrimination.              See McClure v.

Career Sys. Dev. Corp., 447 F.3d 1133, 1137 (8th Cir. 2006)

(“Filing an employment discrimination complaint is a protected

activity.”); Becker v. Josten’s, Inc., 210 F. Supp. 3d 1110, 1120

(D. Minn. 2016) (holding that complaining to an employer about

sexual harassment constitutes protected activity).              The failure to

promote and termination plainly constitute adverse employment

actions, and the court will assume that the purported MOE and PIP

constitute adverse employment actions.           See Kim v. Nash Finch Co.,


                                       24
123 F.3d 1046, 1060 (8th Cir. 1997) (“[R]etaliatory conduct may

consist of action less severe than outright discharge.” (citation

and quotation marks omitted)). The court also concludes that there

is a genuine issue of material fact as to whether Campbell has

established a causal connection between the protected activity and

the adverse employment consequences.

      The temporal proximity between her protected activity and the

adverse employment consequences alone could support a finding of

causation. Moreover, as discussed, Campbell has adduced sufficient

facts to undermine SJM’s stated reasons for its actions, which

gives rise to an inference of retaliatory motive.               Campbell has

therefore established a prima facie case of retaliation.

      SJM has offered a legitimate, non-retaliatory reason for its

actions, but Campbell has provided ample evidence of pretext as set

forth above.     As a result, the court must deny summary judgment on

the retaliation claim.

II.   Motion for Judgment on the Pleadings/Summary Judgment

      SJM has brought a counterclaim alleging that Campbell violated

the   Illinois   eavesdropping     statute    by    recording   a   telephone

conversation     with   Collier,   an    Illinois   resident.       The   facts

underlying the counterclaim are straightforward.

      On March 5, 2015, Campbell recorded a work-related conference

call with Dahl and Collier without their consent.               All parties

joined the call through SJM’s phone conferencing system.             Campbell


                                        25
Decl., ECF No. 73-7, ¶¶ 6-8.            At the time of the call, Campbell was

in Michigan, Dahl was in Texas, and Collier was in Illinois.                     Id.

¶ 9; Collier Decl., ECF No. 106, ¶ 7.               Campbell did not know where

Dahl or Collier were located at the time of the call.                    Campbell

Decl.    ¶   11.     SJM    policy      prohibits    employees    from   recording

conversations without each party’s consent.6               Pl.’s Ex. 63 at 8.

     A.      Standard of Review

     The same standard of review applies to motions under Federal

Rules of Civil Procedure 12(c) and 12(b)(6).               Ashley Cty., Ark. v.

Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009).                 Thus, to survive

a motion for judgment on the pleadings, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”              Braden v. Wal–Mart Stores,

Inc., 588 F.3d 585, 594 (8th Cir. 2009) (citation and quotation

marks    omitted).         “A   claim    has   facial   plausibility     when   the

plaintiff [has pleaded] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Although a complaint need not contain detailed factual allegations,

it must raise a right to relief above the speculative level.                    Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[L]abels and

conclusions or a formulaic recitation of the elements of a cause of


     6
       Whether Campbell knowingly violated SJM policy in recording
the conversation has no bearing on her potential liability under
the statute.

                                          26
action” are not sufficient to state a claim.    Iqbal, 556 U.S. at

678 (citation and quotation marks omitted).

     B.   Merits

     A person violates the Illinois eavesdropping statute when she,

without   law    enforcement   justification,   “[k]nowingly    and

intentionally uses an eavesdropping device for the purpose of

hearing or recording all or any part of any conversation ... unless

[s]he does so ... with the consent of all of the parties to such

conversation.” Int’l Profit Assocs., Inc. v. Paisola, 461 F. Supp.

2d 672, 678 (N.D. Ill. 2006) (quoting 720 Ill. Comp. Stat. §

5/14–2(a)).   Further, “when communications with individuals acting

as agents or representatives of a company are taped in violation of

the Illinois eavesdropping statute, claims under the eavesdropping

statute belong to the company.”    Id. at 678 n.7.   Campbell makes

several arguments as to why the Illinois eavesdropping statute

should not apply. Even assuming it does, however, the counterclaim

fails on the merits.

     Civil remedies under the eavesdropping statute include: (1) an

injunction prohibiting further eavesdropping, (2) actual damages,

and (3) punitive damages.   720 Ill. Comp. Stat. §§ 5/14–6(a)-(c).

Although SJM seeks actual and punitive damages,7 it has failed to

establish that is entitled to either.



     7
        For obvious reasons, SJM does not seek to enjoin Campbell
from recording future conversations.

                                  27
     SJM has not disclosed any actual damages or the amount it

claims to have been harmed in its responses to discovery, which

closed months ago.     With respect to punitive damages, SJM must

establish that Campbell acted with “malice, violence, oppression or

wanton recklessness” or that “the act complained of partakes of a

criminal or wanton nature.”    By-Prod Corp. v. Armen-Berry Co., 668

F.2d 956, 961–62 (7th Cir. 1982).      The record does not support a

finding that Campbell’s decision to record the telephone conference

met this very high bar.   Campbell feared for her job and recorded

the call to protect herself.      There is no evidence of malice,

violence, oppression, or wanton recklessness. As a result, SJM has

not established that it suffered any actual or punitive damages

that would entitle it to relief under the eavesdropping statute,

and the counterclaim must be dismissed.



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1. The motion for summary judgment [ECF No. 64] is granted in

part as set forth above; and

     2.    The motion for judgment on the pleadings [ECF No. 71] is

granted.

Dated: November 2, 2018

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court


                                  28
